The underlying gravamen of our opinion herein is that an attorney employed by the Attorney General to perform services only an attorney can perform is an assistant attorney general as a matter of law in accordance with R.C. 109.03 and, thus, is in the unclassified civil service pursuant to R.C. 124.11(A)(11). No error or misnomer made by the Director of Administrative Services (or the Attorney General) in assigning an assistant attorney general to a pay classification of "attorney," rather than "assistant attorney general," can operate to change his status from unclassified to classified or his position from that of assistant attorney general to some other type of attorney position which can be performed only by an attorney employed by the Attorney General.
Accordingly, I concur in the opinion and judgment.